DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 02/14/2022, in which claims 1, 10, 17, were amended, claims 2, 6-9, 11, 22, 26 were cancelled, claims 5 and 16 were withdrawn, claim 30 was added, has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The drawings only describe the insulating layer [150 or 160] in direct physical contact with sidewalls of the metal material however the insulating layer [150 or 160] is not in direct physical contact with sidewalls of the base material [110]. Therefore, the “an insulating layer adjacent the metal material, the insulating layer in direct physical contact with sidewalls of the metal material and the base material” of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12-16 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Regarding claim 10, claim 10 recites “an insulating layer adjacent the metal material, the insulating layer in direct physical contact with sidewalls of the metal material and the base material.” However, the specification and the drawings do not describe the above limitation. Specifically, the specification and the drawings only describe the insulating layer [150 or 160] in direct physical contact with sidewalls of the metal material however the insulating layer [150 or 160] is not in direct physical contact with sidewalls of the base material [110]. As a result, there is no support for an insulating layer in direct physical contact with sidewalls of the metal material and the base material as claimed. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention as claimed in claim 10. Accordingly, claim 10 and all claims depending therefrom were not in possession of Applicant at the time of filing.
The specification is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71). 
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10, 12 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. 20150028450) in view of Filippi et al. (US Pub. 20150235944), Colonna et al. (US Pub. 20140367828) and Neuilly et al. (US Pub. 20110001217).
Regarding claim 1, Park et al. discloses in Fig. 2, paragraph [0063]-[0066], paragraph [0084], [0087]-[0094] a semiconductor device, comprising: 
a via structure [30] extending through a base material [20], the via structure [30] comprising: 
a first inner conductor [32]; 
a first outmost conductor [34] surrounding the first inner conductor [32] and coaxial with the first inner conductor [32A]; and 

a first outmost insulator [40] between the first outmost conductor [34] and the base material [20] and in direct contact with the first outmost conductor [34] and the base material [20];
a capacitor structure [70P] in the material [20], the capacitor structure [70P] comprising: 
a second inner conductor [74P]; 
a second outmost conductor [72P] surrounding the second inner conductor [74P] and coaxial with the second inner conductor [74P]; and 
second inner insulator [76P] between the second inner conductor [74P] and the second outmost conductor [72P], wherein the second outmost conductor [72P] is isolated from the second inner conductor [74P] by the second inner insulator [76P];
wherein the second outmost conductor [72P] comprises a single material in direct physical contact with the second inner insulator [76P];
an upper metal material [52 and 90] in direct physical contact with a portion of an upper surface of the base material [20], with the first inner conductor [32], the first outmost conductor [34], the first inner insulator [36], the first outmost insulator [40], and the second inner conductor [74]; and 
a lower metal material [54] in direct physical contact with a portion of a lower surface of the base material [20], the lower metal material [54] in direct physical contact 
Park et al. fails to disclose 
the capacitor structure extending through the base material;
the capacitor structure comprising a second outmost insulator separating the second outmost conductor from the material, wherein the second outmost conductor in direct physical contact with the second inner insulator and the second outmost insulator;
the lower metal material in direct physical contact with the second outmost insulator, and the second outmost conductor, 
wherein lower surfaces of each of the second outmost insulator, and the second outmost conductor are substantially coplanar with the lower surface of the base material.
Filippi et al. discloses in Fig. 1A-1B, Fig. 7A and Fig. 7B, Fig. 8
the capacitor structure [100b] or [800] extending through the base material [128][Fig. 1B, Fig. 7B, Fig. 8];
the capacitor structure [100b] or [800] comprising a second outmost insulator [204b] separating the second outmost conductor [302a/b, 304a/b, 306b, 402a/b] from the base material [128], wherein the second outmost conductor [302a/b, 304a/b, 306b, 402a/b] in direct physical contact with the second inner insulator [406b] and the second outmost insulator [204b];

Colonna et al. discloses in Fig. 13, Fig. 18, paragraph [0035], paragraph [0040], paragraph [0042], paragraph [0053]-[0062], [0065]-0070]
the capacitor structure [CD] comprising a second outmost insulator [3] separating the second outmost conductor [302a/b, 304a/b, 306b, 402a/b] from the base material [15, SB, 1 and 2], wherein the second outmost conductor [6 and 45] in direct physical contact with the second inner insulator [7] and the second outmost insulator [3]
the lower metal material [ZR1 and ZR2] in direct physical contact with the second outmost insulator [3], and the second outmost conductor [6 and 45];
wherein lower surfaces of each of the first inner conductor [8 and 920] or [8 and 92], the first outmost conductor [6 and 40] or [6 and 50], the first inner insulator [7], the first outmost insulator [3], the second outmost insulator [3], and the second outmost conductor [4, 6 and 45]are substantially coplanar with the lower surface of the base material [1, 2, SB and 15].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Filippi et al. and Colonna et al. into the method of Park et al. to include the capacitor structure extending through the base material; the capacitor structure comprising a second outmost insulator separating the second outmost conductor from the material, wherein the second outmost conductor in direct physical contact with the second inner insulator and the second outmost insulator; the lower metal material in direct physical contact with the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Colonna et al. suggests “wherein lower surfaces of each of the first inner conductor, the first outmost conductor, the first inner insulator, the first outmost insulator, the second outmost insulator, and the second outmost conductor are substantially coplanar with each other and are substantially coplanar with the lower surface of the base material [15, SB, 1 and 2].” Filippi et al. suggests “lower surfaces of 
Park et al. fails to disclose
the second outmost conductor comprising a horizontally extending portion exhibiting a first thickness and a vertically extending portion exhibiting a second, greater thickness
Filippi et al. discloses in Fig. 8, Fig. 9, Fig. 10, paragraph [0048]-[0059]
thicknesses of a vertically extending portion of the second outer conductive material and that of a horizontally extending portion of the second outer conductive material can be adjusted to achieve desired capacitance values. 
One of ordinary skill in the art would have recognized the finite number of predictable solutions for a relationship between a thickness of a vertically extending portion of the second outer conductive material and that of a horizontally extending portion of the second outer conductive material: the former is thicker/thinner than or is the same thickness as the later. 

Park et al. fails to disclose in Fig. 2
an upper insulator material in direct physical contact with sidewalls of the upper metal material and an additional portion of the upper surface of the base material;
and a lower insulator material in direct physical contact with sidewalls of the lower metal material and an additional portion of the lower surface of the base material.
However, Park et al. discloses in Fig. 7 that redistribution layers 324 and 326 that are formed in bottom and top surfaces of the silicon layer 322 to rewire the TSV structures 30. 
Park et al. also discloses in Fig. 12, paragraph [0149], [0205]-[0207], [0227]
an upper insulator material [414] in direct physical contact with sidewalls of the upper metal material [680] and an additional portion of the upper surface of the base material [402];
and a lower insulator material [490] in direct physical contact with an additional portion of the lower surface of the base material [402] and surround the bottom surface of the via structure [460].
Neuilly et al. discloses in Fig. 2h, Fig. 3, paragraph [0015], [0070], [0074]

and a lower insulator material [990] in direct physical contact with sidewalls of the lower conductive material [backside connection formed on backside of via structure] and an additional portion of the lower surface of the base material [900].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Neuilly et al. and the teachings of Fig. 12 of Park et al. into the method of Fig. 2 of Park et al. to include an upper insulator material in direct physical contact with sidewalls of the upper metal material and an additional portion of the upper surface of the base material; and a lower insulator material in direct physical contact with sidewalls of the lower metal material and an additional portion of the lower surface of the base material. The ordinary artisan would have been motivated to modify Park et al. in the above manner for the purpose of providing isolation layer to electrically separate the upper metal material from other adjacent device elements formed on the upper surface of the base material, to electrically separating the lower metal material from other adjacent device elements formed on the lower surface of the base material, to avoid particles issues on the backside, and to protect the backside surface. [paragraph [0149], [0205]-[0207], [0226]-[0227], [0232] of Park et al., paragraph [0070] of Neuilly et al.]; Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).


a via structure [30] within a base material [20] and comprising a first inner conductive material [32], a first inner insulative material [36] coaxial to the first inner conductive material [32], and a first outer conductive material [34] coaxial to the first inner insulative material [36]; and 
a capacitor structure [70P] within the base material [20] and comprising a second inner conductive material [74P], a second inner insulative material [76P] coaxial to the second inner conductive material [74P], and a second outer conductive material [72P] coaxial to the second inner conductive material [74P]; the second inner insulative material [76P] in direct contact with the second inner conductive material [74P] and with the second outer conductive material [72P]; and 
a metal material [52 or 54] adjacent the via structure [30] and the capacitor structure [70P], the metal material [52 or 54] in direct physical contact with the base material [20], the first inner conductive material [32], the first outer conductive material [34], the first inner insulative material [36];
wherein the second outer conductive material [72 or 72P] comprises a single material [paragraph 0073]].
Park et al. fails to disclose
a second outer insulative material in direct contact with and substantially surrounding the second outer conductive material;

a lower surface of the first outer conductive material of the via structure substantially coplanar with a lower surface of the second outer conductive material of the capacitor structure and with a lower surface of the base material; 
the metal material in direct physical contact with the second outer conductive material. 
Colonna et al. discloses in Fig. 13, Fig. 18, paragraph [0035], paragraph [0040], paragraph [0042], paragraph [0053]-[0062], [0065]-0070]
a second outer insulative material [3] in direct contact with and substantially surrounding the second outer conductive material [4, 6 and 45];
wherein the second outer insulative material [3] is coaxial to the second outer conductive material [4, 6 and 45], the second outer insulative material [3] contacting the metal material [ZR1 and ZR2] and the second inner conductive material [7] isolated from the metal material [ZR1 and ZR2];
a lower surface [F42] of the first outer conductive material [6 and 40] or [6 and 50] of the via structure [through silicon via LT] substantially coplanar with a lower surface [F41] of the second outer conductive material [6 and 45] of the capacitor structure [through silicon capacitor CD] and with a lower surface of the base material [15, SB, 1 and 2];
the metal material [ZR1 and ZR2] in direct physical contact with the second outer conductive material [4, 6 and 45].

a second outer insulative material [204b] in direct contact with and substantially surrounding the second outer conductive material [302, 304, 306, 402];
wherein the second outer insulative material [204b] is coaxial to the second outer conductive material [302, 304, 306, 402];
a lower surface of the first outer conductive material [302, 304, 306, 402] of the via structure [100a] substantially coplanar with a lower surface of the second outer conductive material [302, 304, 306, 402] of the capacitor structure [100b] and with a lower surface of the base material [118/128]
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Colonna et al. and Filippi et al. into the method of Park et al. to include a second outer insulative material in direct contact with and substantially surrounding the second outer conductive material; wherein the second outer insulative material is coaxial to the second outer conductive material, the second outer insulative material contacting the metal material and the second inner conductive material isolated from the metal material; a lower surface of the first outer conductive material of the via structure substantially coplanar with a lower surface of the second outer conductive material of the capacitor structure and with a lower surface of the base material; the metal material in direct physical contact with the second outer conductive material. The ordinary artisan would have been motivated to modify Park et al. in the above manner for the purpose of forming a through silicon capacitor having a first contact face electrically coupled to a first electrically conductive zone placed on a second side of the substrate without a formation of a secondary hole KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Park et al. fails to disclose
wherein a portion of the second outer conductive material extending between sidewalls of the second inner insulative material and the second outer insulative material is relatively thicker than an additional portion of the second outer conductive material extending between the second inner insulative material and the metal material.
Filippi et al. discloses in Fig. 8, Fig. 9, Fig. 10, paragraph [0048]-[0059]
Thicknesses of a portion of the second outer conductive material extending between sidewalls of the second inner insulative material [406b] and the second outer insulative material [204b] and that of an additional portion of the second outer conductive material extending between the second inner insulative material [406b] and the lower surface of the second outer conductive material of the capacitor structure [800], [900a, 900b] or [1000b, 1000c] can be adjusted to achieve desired capacitance values. 

Thus, the combination of Filippi et al. and Colonna et al. suggests adjusting thicknesses of a portion of the second outer conductive material extending between sidewalls of the second inner insulative material and the second outer insulative material and that of an additional portion of the second outer conductive material extending between the second inner insulative material and the metal material to achieve desired capacitance values. 
One of ordinary skill in the art would have recognized the finite number of predictable solutions for a relationship between a thickness of a portion of the second outer conductive material extending between sidewalls of the second inner insulative material and the second outer insulative material and that of an additional portion of the second outer conductive material extending between the second inner insulative material and the metal material: the former is thicker/thinner than or is the same thickness as the later. 
Absent unexpected results, it would have been obvious to try to adjust thickness of the second outer conductive material in the method of Park et al., Filippi et al. and Colonna et al. so that a portion of the second outer conductive material extending between sidewalls of the second inner insulative material and the second outer insulative material is relatively thicker than an additional portion of the second outer conductive material extending between the second inner insulative material and the metal material to achieve suitable capacitance values [paragraph [0048]-[0055] of Filippi et al.].

an insulating layer adjacent the metal material, the insulating layer in direct physical contact with sidewalls of the metal material and an upper surface or a lower surface of the base material;
wherein the insulating layer is not in direct contact with the first inner conductive material, the first outer conductive material, and the first inner insulative material.
However, Park et al. discloses in Fig. 7 that redistribution layers 324 and 326 that are formed in bottom and top surfaces of the silicon layer 322 to rewire the TSV structures 30. 
Park et al. also discloses in Fig. 12, paragraph [0149], [0205]-[0207], [0227]
an insulator material [414] adjacent the metal material [680], the insulating layer in direct physical contact with sidewalls of the metal material [680] and an upper surface of the base material [402]; and
insulator material [490] in direct physical contact with a lower surface of the base material [402] and surround the bottom surface of the via structure [460];
wherein the insulating layer [414 or 490] is not in direct contact with the first inner conductive material, the first outer conductive material, and the first inner insulative material.
Neuilly et al. discloses in Fig. 2h, Fig. 3, paragraph [0015], [0070], [0074]
an insulator material [941 or 990] in direct physical contact with sidewalls of the conductive material [front side and backside connection formed on via structure] and an upper surface or a lower surface of the base material [900];
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Colonna et al. (US Pub. 20140367828) in view of Park et al. (US Pub. 20150028450), Filippi et al. (US Pub. 20150235944) and Neuilly et al. (US Pub. 20110001217)..
Regarding claim 1, Colonna et al. discloses in Fig. 13, Fig. 18, paragraph [0035], paragraph [0040], paragraph [0042], paragraph [0053]-[0062], [0065]-0070] a microelectronic device, comprising: 

a first inner conductor [8 and 920] or [8 and 92]; 
a first outmost conductor [6 and 40] or [6 and 50] surrounding the first inner conductor [8 and 920] or [8 and 92] and coaxial with the first inner conductor [920] or [92]; 
a first inner insulator [7] between the first inner conductor [8 and 920] or [8 and 92] and the first outmost conductor [6 and 40] or [6 and 50] and in direct contact with the first inner conductor [8 and 920] or [8 and 92] and with the first outmost conductor [6 and 40] or [6 and 50]; and 
a first outmost insulator [3] between the first outmost conductor [40 or 50] and the base material [1, 2, SB and 15] and in direct contact with the first outmost conductor [40 or 50] and the base material [1, 2, SB and 15]; 
capacitor structure [CD] extending through the material [through silicon capacitor CD] in the base material [1, 2, SB and 15], the capacitor structure [through silicon capacitor CD] comprising: 
a second inner conductor [8 and 91]; 
a second outmost conductor [4, 6 and 45] surrounding the second inner conductor [8 and 91] and coaxial with the second inner conductor [8 and 91]; and 
a second inner insulator [7] between the second inner conductor [8 and 91] and the second outmost conductor [4, 6 and 45], wherein the second outmost conductor [4, 6 and 45] is isolated from the second inner conductor [8 and 91] by the second inner insulator [7];

an upper metal material [interconnect 12]; and 
a lower metal material [ZR1 and ZR2] in direct physical contact with a portion of a lower surface of the base material [1, 2, SB and 15], the lower metal material [ZR1 and ZR2] in direct physical contact with the first inner conductor [8 and 920] or [8 and 92], the first outmost conductor [6 and 40] or [6 and 50], the first inner insulator [7], the first outmost insulator [3], the second outmost insulator [3], and the second outmost conductor [4, 6 and 45], wherein lower surfaces of each of the first inner conductor [8 and 920] or [8 and 92], the first outmost conductor [6 and 40] or [6 and 50], the first inner insulator [7], the first outmost insulator [3], the second outmost insulator [3], and the second outmost conductor [4, 6 and 45]are substantially coplanar with the lower surface of the base material [1, 2, SB and 15].
Colonna et al. fails to disclose
wherein the second outmost conductor comprises a single material.
Park et al. discloses in Fig. 1, Fig. 2, paragraph [0073], [paragraph [0090]
wherein the second outmost conductor [72 or 72P] comprises a single material.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Park et al. into the method of Colonna et al. to include wherein the second outmost conductor comprises a single material. The ordinary artisan would have been motivated to modify Colonna et KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Colonna et al. fails to disclose
the upper metal material in direct physical contact with a portion of an upper surface of the base material, with the first inner conductor, the first outmost conductor, the first inner insulator, the first outmost insulator, and the second inner conductor.
Park et al. discloses in Fig. 1-Fig. 4
the upper metal material [52 and 90] in direct physical contact with a portion of an upper surface of the base material [20], with the first inner conductor [32], the first outmost conductor [34], the first inner insulator [36], the first outmost insulator [40], and the second inner conductor [74].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Park et al. into the method of Colonna et al. to include the upper metal material in direct physical contact with a portion of an upper surface of the material, with the first inner conductor, the first outmost conductor, the first inner insulator, the first outmost insulator, and the second inner conductor. The ordinary artisan would have been motivated to modify Colonna et al. in the above manner for the purpose of forming isopotential conductive layers to electrically connect the first inner conductor and the first outmost conductor to each other such that the first inner conductor and the first outmost conductor may be isopotential to each other when a voltage is applied to the TSV structure thereby 
Colonna et al. fails to disclose
the second outmost conductor comprising a horizontally extending portion exhibiting a first thickness and a vertically extending portion exhibiting a second, greater thickness
Filippi et al. discloses in Fig. 8, Fig. 9, Fig. 10, paragraph [0048]-[0059]
Thicknesses of a vertically extending portion of the second outer conductive material and that of a horizontally extending portion of the second outer conductive material can be adjusted to achieve desired capacitance values. 
One of ordinary skill in the art would have recognized the finite number of predictable solutions for a relationship between a thickness of a vertically extending portion of the second outer conductive material and that of a horizontally extending portion of the second outer conductive material: the former is thicker/thinner than or is the same thickness as the later. 
Absent unexpected results, it would have been obvious to try to adjust thickness of the second outer conductive material in the method of Park et al., Filippi et al. and Colonna et al. so that a horizontally extending portion exhibiting a first thickness and a 
Colonna et al. fails to disclose 
an upper insulator material in direct physical contact with sidewalls of the upper metal material and an additional portion of the upper surface of the base material;
and a lower insulator material in direct physical contact with sidewalls of the lower metal material and an additional portion of the lower surface of the base material.
Park et al. discloses in Fig. 10O
an upper insulator material [468] in direct physical contact with sidewalls of the upper metal material [472] and an additional portion of the upper surface of the base material [402 and 410];
and a lower insulator material [490] in direct physical contact with an additional portion of the lower surface of the base material [402 and 410] and surround the bottom surface of the via structure [460]. 
Park further discloses in Fig. 12, paragraph [0149], [0205]-[0207], [0227]
an upper insulator material [414] in direct physical contact with sidewalls of the upper metal material [680] and an additional portion of the upper surface of the base material [402];
and a lower insulator material [490] in direct physical contact with an additional portion of the lower surface of the base material [402] and surround the bottom surface of the via structure [460].
Neuilly et al. discloses in Fig. 2h, Fig. 3, paragraph [0015], [0070], [0074]

and a lower insulator material [990] in direct physical contact with sidewalls of the lower conductive material [backside connection formed on backside of via structure] and an additional portion of the lower surface of the base material [900].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Neuilly et al. and the teachings of Fig. 12 of Park et al. into the method of Colonna et al. to include an upper insulator material in direct physical contact with sidewalls of the upper metal material and an additional portion of the upper surface of the base material; and a lower insulator material in direct physical contact with sidewalls of the lower metal material and an additional portion of the lower surface of the base material. The ordinary artisan would have been motivated to modify Colonna et al. in the above manner for the purpose of providing isolation layer to electrically separate the upper metal material from other adjacent device elements formed on the upper surface of the base material, to electrically separating the lower metal material from other adjacent device elements formed on the lower surface of the base material, to avoid particles issues on the backside, and to protect the backside surface. [paragraph [0149], [0205]-[0207], [0226]-[0227], [0232] of Park et al., paragraph [0070] of Neuilly et al.]; Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 3-4, 13-15, 25, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. 20150028450), Filippi et al. (US Pub. 20150235944), Colonna et al. (US Pub. 20140367828) and Neuilly et al. (US Pub. 20110001217). as applied to claims 1 and 10 above.
Regarding claim 3, Park et al. discloses in Fig. 2 wherein the base material [20] has a thickness and the first inner insulator [36] has a height equal to the thickness.

Regarding claim 4, Park et al. discloses in Fig. 2 
wherein a first dimension of the via structure [30] is larger than a second dimension of the capacitor structure [70P].
Colonna et al. discloses in Fig. 14, Fig. 18, paragraph [0064]
wherein a first dimension of the via structure [LT] is larger than a second dimension of the capacitor structure [CD].

Regarding claims 13-15, Park et al. discloses in Fig. 2, paragraph [0080], paragraph [0094], paragraph [0190]-0194] 
another metal material [52 and wiring 90] adjacent the via structure [30] and the capacitor structure [70P], the another metal material [52 and wiring 90] contacting the first inner conductive material [32] and the second inner conductive material [74P];
wherein the first inner conductive material [32], the first outer conductive material [34], and the second inner conductive material [74P] contact the another metal material [52 and wiring 90].


Regarding claim 25, Park et al. discloses in paragraph [0062]-[0064], [0067]-[0070] wherein each of the first inner conductor [32], the first outmost conductor [34], the first inner insulator [36], the first outmost insulator [40], the second inner conductor [74], and the second inner insulator [76] individually comprises a single material.
Colonna et al. discloses in Fig. 13, paragraph [0034] the second outmost insulator [3] comprises a single material.
Filippi et al. also discloses in Fig. 7B, Fig. 8, paragraph [0030] the second outmost insulator [204b] comprises a single material.
Consequently, the combination of Park et al., Filippi et al. and Colonna et al. discloses limitation of claim 25.

Regarding claim 27, Park et al. discloses in Fig. 1-2, 
wherein upper surfaces of each of the first inner conductor, the first outmost conductor, the first inner insulator, the first outmost insulator, the second inner conductor, the second outmost conductor, the second inner insulator are substantially coplanar with each other and are substantially coplanar with  the upper surface of the base material.
Filippi et al. discloses in Fig. 7B and Fig. 8

Consequently, the combination of Park et al. and Filippi et al. suggests “wherein upper surfaces of each of the first inner conductor, the first outmost conductor, the first inner insulator, the first outmost insulator, the second inner conductor, the second outmost conductor, the second inner insulator, and the second outmost insulator are substantially coplanar with the upper surface of the base material.”

Regarding claim 28, Park discloses in Fig. 1
wherein the second inner conductor [74] comprises a single material in direct physical contact with a single material of the second inner insulator [76].

Regarding claim 29, Park discloses in Fig. 1-2
wherein the second inner insulator [76] is in direct physical contact with the second inner conductor [74] and the second outmost conductor [72]. 
Filippi et al. discloses in Fig. 7B and Fig. 8
wherein the second outmost insulator [204b] is in direct physical contact with the second outmost conductor [302a/b, 304a/b, 402a/b, 306b] and the base material [128].
Colonna et al. also discloses in Fig. 13
wherein the second outmost insulator [3] is in direct physical contact with the second outmost conductor [4, 6 and 45] and the base material [15, 1, 2 and SB].
.

Claims 17-21, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. 20150028450) in view of Colonna et al. (US Pub. 20140367828), Filippi et al. (US Pub. 20150235944) and Neuilly et al. (US Pub. 20110001217).
Regarding claim 17, Park et al. discloses in Fig. 2, paragraph [0063]-[0066], paragraph [0084], [0087]-[0094] a microelectronic device, comprising: 
a via structure [30] and a capacitor structure [70P] adjacent to the via structure [30] in a base material [20], the via structure [30] extending from a top surface of the base material [20] to a bottom surface of the base material [20];
 an upper metal material [52 and 90] in direct physical contact with a first inner conductive material [32] of the via structure [30], with a first outer conductive material [34] of the via structure [30], and with a second inner conductive material [74P] of the capacitor structure and a first inner insulator [36] in direct contact with the first inner conductive material [32] and the first outer conductive material [34] of the via structure [30];
a lower metal material [54] in direct physical contact with the first inner conductive material [32], the first outer conductive material [34], the first inner insulator [36], and a first outer insulator [40] of the via structure [30], 
a second outer conductive material [72P] of the capacitor structure comprising a single material in direct physical contact with a second inner insulator [76P] of the 
Park et al. fails to disclose 
the capacitor structure extending from a top surface of the base material to a bottom surface of the base material;
the lower metal material in direct physical contact with the second outer conductive material of the capacitor structure and a second outer insulator of the capacitor structure separating the second outer conductive material from the base material, the second outer conductive material in direct physical contact with the second outer insulator, a vertically extending portion of the second outer conductive material is relatively thicker than a horizontally extending portion thereof, the second outer insulator, and the second outer conductive material are substantially coplanar with the bottom surface of the base material
Filippi et al. discloses in Fig. 1A-1B, Fig. 7A and Fig. 7B, Fig. 8
the capacitor structure [100b] or [800] from a top surface of the base material [128]to a bottom surface of the base material [128][Fig. 1B, Fig. 7B, Fig. 8];
a second outer insulator [204b] of the capacitor structure [100b] or [800] separating the second outer conductive material [302a/b, 304a/b, 306b, 402a/b] from the base material [128], the second outer conductive material [302a/b, 304a/b, 306b, 402a/b] in direct physical contact with the second outer insulator [204b], a vertically extending portion of the second outer conductive material [302a/b, 304a/b, 306b, 
Colonna et al. discloses in Fig. 13, Fig. 18, paragraph [0035], paragraph [0040], paragraph [0042], paragraph [0053]-[0062], [0065]-0070]
the capacitor structure [CD] extending from a top surface of the base material [15, SB, 1 and 2] to a bottom surface of the base material [15, SB, 1 and 2];
the lower metal material [ZR1 and ZR2] in direct physical contact with the second outer conductive material [4, 6 and 45] of the capacitor structure [CD] and a second outer insulator [3] of the capacitor structure [CD] separating the second outer conductive material [4, 6 and 45] from the base material [1, 2, SB and 15], the second outer conductive material [4, 6 and 45] in direct physical contact with the second outer insulator [3], a vertically extending portion of the second outer conductive material [4, 6 and 45] is relatively thicker than a horizontally extending portion thereof, the second outer insulator [3], and the second outer conductive material [4, 6 and 45] are substantially coplanar with the bottom surface of the base material [1, 2, SB and 15].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Filippi et al. and Colonna et al. into the method of Park et al. to include the capacitor structure extending from a top surface of the base material to a bottom surface of the base material; the lower metal material in direct physical contact with the second outer conductive material of the capacitor structure and a second outer insulator of the capacitor structure separating the second outer conductive material from the base material, the second KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Colonna et al. suggests “wherein lower surfaces of each of the first inner conductor, the first outmost conductor, the first inner insulator, the first outmost insulator, the second outmost insulator, and the second outmost conductor are substantially coplanar with each other and are substantially coplanar with the lower 
Park et al. fails to discloses in Fig. 2
an upper insulator material in direct physical contact with sidewalls of the upper metal material, the top surface of the base material, the second inner conductive material, the second outer conductive material, the second inner insulator, and the second outer insulator; and 
a lower insulator material in direct physical contact with sidewalls of the lower metal material and the bottom surface of the base material.
However, Park et al. discloses in Fig. 7 that redistribution layers 324 and 326 that are formed in bottom and top surfaces of the silicon layer 322 to rewire the TSV structures 30. 
Park et al. also discloses in Fig. 12, paragraph [0149], [0205]-[0207], [0227]

and a lower insulator material [490] in direct physical contact with the bottom surface of the base material base material [402] and surround the bottom surface of the via structure [460].
Neuilly et al. discloses in Fig. 2h, Fig. 3, paragraph [0015], [0070], [0074]
an upper insulator material [941] in direct physical contact with sidewalls of an upper conductive material [front side connection formed on front side of via structure] and an additional portion of the upper surface of the base material [900];
and a lower insulator material [990] in direct physical contact with sidewalls of the lower conductive material [backside connection formed on backside of via structure] and bottom surface of the base material [900].
Filippi et al. and Colonna et al. suggests the capacitor structure [CD] comprising a second outer insulator [3]. Thus, adding the second outer insulator into the capacitor structure disclosed by Park and forming an upper insulator material as suggested in Fig. 12 of Park would result to “an upper insulator material in direct physical contact with sidewalls of the upper metal material, the top surface of the base material, the second inner conductive material, the second outer conductive material, the second inner insulator, and the second outer insulator.”
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Neuilly et al. and the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 18-21, 23-24, Colonna et al. discloses 
wherein the second inner conductive material [8 and 91] of the capacitor structure [CD] is isolated from the lower metal material [ZR1][Fig. 13];
wherein the first inner conductive material [8 and 92] of the via structure [LT] and the second inner conductive material [8 and 91] of the capacitor structure [CD] comprise the same material [TiN and copper][Fig. 7-Fig. 13, paragraph [0043]];

wherein a width of the via structure [LT] is larger than a width of the capacitor structure [CD][Fig. 14, Fig. 18, paragraph [0064]]; 
wherein a bottom surface of the second inner conductive material [8 and 91] is not substantially coplanar with the bottom surface of the second outer conductive material [6 and 45][Fig. 13, Fig. 18];
wherein a bottom surface of the first inner conductive material [8 and 92] is not substantially coplanar with a bottom surface of the second inner conductive material [8 and 91][Fig. 13, Fig. 18].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Colonna et al. into the method of Park et al. to include limitations of claims 18-21, 23-24. The ordinary artisan would have been motivated to modify Park et al. in the above manner for the purpose of providing a through silicon capacitor having a first contact face electrically coupled to a first electrically conductive zone placed on a second side of the substrate without a formation of a secondary hole for housing an electrical connecting means therein and enabling two contact faces of the capacitor and the through-silicon via to be located in the same plane thus simplifying the process for forming electrical connections of the capacitor and the through-silicon via; producing through-silicon capacitor having the electrodes with large electrical connection areas and may easily be connected in .
	
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 10, 12-15, 17-21, 23-25, 27-30 have been considered but are moot in view of the new ground of rejection.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822